IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENNSYLVANIA LIQUOR CONTROL                 :   No. 395 MAL 2020
BOARD,                                      :
                                            :
                   Petitioner               :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
             v.                             :
                                            :
                                            :
THE HONORABLE FRANK BURNS,                  :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 6th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.